PER CURIAM
Petitioner appeals from a judgment that denied his petition for post-conviction relief. He assigns error to the post-conviction court’s denial of relief on the merits of his petition and to the court’s requirement that he pay $975 for the costs of his court-appointed counsel in the post-conviction proceeding.
We reject without discussion the assignments of error that challenge the trial court’s denial of the petition for post-conviction relief. With regard to the order that required petitioner to repay the state the cost of his court-appointed counsel, petitioner contends that the court lacked authority to impose that requirement. ORS 151.505 authorizes a court to require a petitioner to repay the costs of court-appointed counsel in any post-conviction proceeding in which the first petition in the proceeding was filed after January 1, 1998. Petitioner filed his first petition for post-conviction relief in this proceeding in April 1998. Hence, ORS 151.505 applies to the proceeding and provides authority for the court to require petitioner to repay the cost of his appointed counsel.1
Affirmed.

 The only argument raised by petitioner is that the court lacked authority to require him to repay the cost of his counsel. He did not argue that the court failed to comply with the standards established by ORS 151.505 for the imposition of costs, including the guidelines that ORS 151.487 requires the State Court Administrator to adopt. See ORS 151.505(4); State v. Venturi, 166 Or App 46, 53 n 4, 998 P2d 748, rev den 330 Or 375 (2000).